The testimony introduced by the respondents, tending to establish the negligence of the appellants in the driving of an automobile stage on Eastlake avenue in the city of Seattle in such a way that it came into collision with an automobile being driven by the respondents, showed negligence on the appellants' part which was sufficient to carry the case to the jury; and the testimony introduced by the appellants seeking to establish contributory negligence of the respondents was not sufficient as a matter of law to establish contributory negligence, and therefore left that question, also, for the jury's determination.
The record being in this condition, it disposes of the first assignment of error made by the appellants, and the trial court was correct in overruling their motion for a judgment notwithstanding the verdict.
The instructions in this case comprise some sixteen typewritten pages, and to several of these instructions the appellants raise objection that they improperly state the law.
They also complain of the refusal of the trial court to give certain instructions requested by them.
After thorough examination of all the instructions given, it appears that, reading them as a whole, they properly present the law applicable to the facts in this case, and we find nothing in the requested instructions which was not either adequately covered by the instructions given or which, if given, would not have been improper.
There being no necessity of setting forth the facts in this case and no new questions of law being presented by the exceptions to instructions or request for additional instructions, we find no necessity of setting out those given or refused.
Affirmed. *Page 701